From Caswell.
After the answer to an injunction bill has been filed, the bill cannot be amended before the hearing, particularly, if no previous notice of the amendment be given to the defendants. To permit such amendment would introduce improper delays in injunction causes, and other mischiefs which ought to be avoided. Nor will the Court permit the complainant to support his bill by affidavits of other persons. It has been the constant practice of the Court to decide injunction causes upon the bill and answer; and although, in some instances, this practice may produce an injury to a complainant,     (192) it has been found to be salutary. The defendant has a judgment at law, and if he swears away the equity of complainant's bill, the injunction must be dissolved and the law take its course. *Page 152